DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 Response to Amendment
The Amendment filed on 1/21/2021 has been entered. Claims 1-7, 9-11, 13-15 remain pending in the application. Claim 21 is new. 
Claim Objections
Claim 1, line 10 objected to because of the following informalities:   
Line 10 recites “the exposed waist portion”. Line 5-6 recites “withdrawing the fiber braid to expose the waist portion”. Examiner suggests amending line 10 to state “the waist portion that has been exposed” in order to keep the claim terminology consistent. 
Claim 11, line 8, line 11 objected to because of the following informalities:   
Line 8 and 11 recite “the catheter shaft”. Line 1-2 and line 9 recite a “polymeric catheter shaft”. Examiner suggests amending line 8 and 11 to state “the polymeric catheter shaft” in order to keep the claim terminology consistent. 
Claim 11, line 15-16 objected to because of the following informalities:   
Line 15-16 recites “the exposed waist portion”. Line 7-8 recites “withdrawing the fiber braid to expose the waist portion”. Examiner suggests amending line 15-16 to state “the waist portion that has been exposed” in order to keep the claim terminology consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 states “the catheter of claim 9”. Claim 9 is in improper dependent form as it is dependent on itself and does not contain a reference to a claim previously set forth. For examination purposes claim 9 is construed as being dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 9, 11, 13-15, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (U.S. PG publication 20150297871) further in view of Forman (U.S. patent no 5267959) further in view of Tilson (U.S. PG publication 20140066896) further in view of Timothy (U.S. PG publication 20150209556).
In regard to claim 1,
Aggerholm discloses a catheter (see figure 1: wherein the entire structure shown is construed as the catheter) comprising a catheter shaft (figure 1, item 12; paragraph [0030]), a balloon (figure 1, item 10, 14, 18, 20, 22: wherein balloon 10 contains a body portion 14, cones 18, and necks 20 and 22; paragraph [0032]) comprising a cone portion (figure 1, item 18), a waist portion (figure 1, item 20), and a body portion (figure 1, item 14), and a fiber braid (figure 1, item 30; paragraph [0016]: wherein the reinforcement member is braided) disposed along at least a portion of the balloon (paragraph [0034]; 
wherein the catheter is formed by bonding an inner surface of the waist portion to an outer surface of the catheter shaft (paragraph [0030]: wherein the necks are fixed to the catheter shaft by fusing) and applying an adhesive to the waist portion of the balloon to adhesively bond an inner surface of the fiber braid to an outer surface of the waist portion (paragraph [0047]: wherein the reinforcement member is bonded to the balloon by adhesive; paragraph [0034]: wherein the reinforcement member extends to the necks 20 and 22).
Aggerholm fails to disclose wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, inserting the catheter shaft into the waist portion and applying heat to thermally bond an inner surface of the waist portion to an outer surface of the catheter shaft; and after the waist portion of the balloon is thermally bonded to the catheter shaft, applying a non-heat curing thermoset adhesive to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion.
Forman teaches applying heat (column 3, line 64-68) to thermally bond (column 5, line 28-41 and column 7, line 53-66; Examiner notes as defined on page 10 of Applicant’s disclosure “thermally bond refers to the melting of materials or a portion thereof by applying heat, laser, welding or some combination thereof, to obtain a mixing or bonding of the materials at the material interface”) an inner surface of the waist portion (figure 2, item 30) to an outer surface of the catheter shaft (figure 2, item 18; column 3, line 64-68 and column 5, line 28-41; column 4, line 43-49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding process used in Aggerholm to fix the 
Examiner notes “wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, inserting the catheter shaft into the waist portion and applying heat to thermally bond an inner surface of the waist portion to an outer surface of the catheter shaft” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Aggerholm in view of Forman is silent as to the entire process used to assemble/form the claimed catheter, particularly wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, and inserting the catheter shaft into the waist portion, it appears that Aggerholm in view of Forman’s product would be the same or similar as that claimed, especially since both applicant’s end product and the prior art end product contain an inner surface of the waist portion thermally bonded to an outer surface of the catheter shaft. Additionally both applicant’s and the prior art product comprise a balloon formed from a polymeric material. MPEP 2113.
Aggerholm in view of Forman fails to disclose after the waist portion of the balloon is thermally bonded to the catheter shaft, applying a non-heat curing thermoset adhesive to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion.
Tilson teaches applying a non-heat curing thermoset adhesive (paragraph [0158]: wherein the adhesive 208 can be a UV curing adhesive) to the waist portion (narrowest portion of shell 678) of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of adhesive used in Aggerholm in view of Forman to fix the inner surface of the fiber braid to an outer surface of the waist portion to be a non-heat curing thermoset adhesive, as taught by Tilson, for the purpose of providing a more secure connection of the fibers to the balloon by enhancing adhesion (paragraph [0156] and [0158] of Tilson). 
Aggerholm in view of Forman in view of Tilson fails to disclose after the waist portion of the balloon is thermally bonded to the catheter shaft, applying a non-heat curing thermoset adhesive to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion.
Timothy teaches applying an adhesive (paragraph [0050]: wherein the fibers can be bonded with adhesive to the ends of the balloon; see also claim 11 of Timothy) to only an exposed waist portion (end of balloon 10) of the balloon (figure 1B, item 10; paragraph [0050]) to adhesively bond an inner surface of the fiber braid (figure 1B, item 52 and 54; paragraph [0051]: wherein the fibers can be configured into a braid) to an outer surface of only the waist portion (paragraph [0050]: wherein the fibers can be adhesively bonded to the end of the balloon; see also claim 11 of Timothy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the non-heat curing thermoset adhesive in Aggerholm in view of Forman in view of Tilson to be applied to only an exposed waist portion of the balloon to adhesively bond an inner surface of the fiber braid to an outer surface of only 
Examiner notes “after the waist portion of the balloon is thermally bonded to the catheter shaft, applying a non-heat curing thermoset adhesive to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Aggerholm in view of Forman in view of Tilson in view of Timothy is silent as to the entire process used to assemble/form the claimed catheter particularly moving the fiber braid back over the waist portion, it appears that Aggerholm in view of Forman in view of Tilson in view of Timothy’s product would be the same or similar as that claimed, especially since both applicant’s end product and the prior art end product contain the waist portion of the balloon thermally bonded to the catheter shaft and a non-heat curing thermoset adhesive applied to only the exposed waist portion of the balloon to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion. Additionally both applicant’s and the prior art product comprise a balloon and fiber braid formed from polymeric materials. MPEP 2113.
In regard to claim 4,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 1. Aggerholm as modified by Forman as modified by Tilson as modified by Timothy teaches the wherein the fiber braid includes an ultra high molecular weight polyethylene (paragraph [0039] of Aggerholm).
In regard to claim 5,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 1. Aggerholm as modified by Forman as modified by Tilson as modified by Timothy teaches wherein the balloon is formed of a poly(ether-block-amide) (paragraph [0032] of Aggerholm).

Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 1.
Aggerholm is silent as to wherein the catheter shaft includes a polyamide.
Forman teaches wherein the catheter shaft (figure 2, item 18) includes a polyamide (column 4, line 41-49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the catheter shaft of Aggerholm in view of Forman in view of Tilson in view of Timothy to include wherein the catheter shaft includes a polyamide, as taught by Forman, for the purpose of employing a suitable catheter tubing material (column 4, line 41-49 of Forman). 
In regard to claim 9,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 9 (see 112 rejection above for claim interpretation). Aggerholm as modified by Forman as modified by Tilson as modified by Timothy teaches wherein the thermoset adhesive includes a moisture cure material, a UV cure material, or a combination thereof (see paragraph [0158] of Tilson).
In regard to claim 11,
Aggerholm discloses a catheter (see figure 1: wherein the entire structure shown is construed as the catheter) comprising a catheter shaft (figure 1, item 12; paragraph [0030]), a balloon (figure 1, item 10, 14, 18, 20, 22: wherein balloon 10 contains a body portion 14, cones 18, and necks 20 and 22; paragraph [0032]) including a thermoplastic elastomer (paragraph [0032]: wherein the balloon is formed of nylon and nylon is a thermoplastic) and having a cone portion (figure 1, item 18), a waist portion (figure 1, item 20), and a body portion (figure 1, item 14), and a fiber braid (figure 1, item 30; paragraph [0016]: wherein the reinforcement member is braided) disposed along the balloon  (paragraph [0034]; 
wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, inserting the catheter shaft into the waist portion and bonding (paragraph [0030]: wherein the necks are fixed to the catheter by fusing) an inner surface of the waist portion to an outer surface of the catheter shaft using a first method (fusion; paragraph [0030]; Examiner notes wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, inserting the catheter shaft into the waist portion and bonding an inner surface of the waist portion to an outer surface of the catheter shaft using a first method” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Aggerholm is silent as to the entire process used to assemble/form the claimed catheter, particularly wherein the catheter is formed by disposing the fiber braid over the balloon such that the fiber braid extends over the waist portion, then withdrawing the fiber braid to expose the waist portion, and inserting the catheter shaft into the waist portion, it appears that Aggerholm’s product would be the same or similar as that claimed, especially since both applicant’s end product and the prior art end product contain an inner surface of the waist portion bonded to an outer surface of the catheter shaft using a first method. Additionally both applicant’s and the prior art product comprise a balloon formed from a thermoplastic elastomer. MPEP 2113); and
bonding an inner surface of the fiber braid to an outer surface of the waist portion by a second method (applying an adhesive; paragraph [0047]) that is different than the first method (paragraph [0047]: wherein the reinforcement member is bonded to the balloon by adhesive; paragraph [0034]: wherein the reinforcement member extends to the necks 20 and 22).

Forman teaches a polymeric catheter shaft (figure 2, item 18; column 4, line 41-49). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the catheter shaft of Aggerholm to include a polymeric catheter shaft, as taught by Forman, for the purpose of employing a suitable catheter tubing material (column 4, line 41-49 of Forman).
Aggerholm in view of Forman fails to disclose after the waist portion of the balloon is bonded to the catheter shaft, bonding an inner surface of the fiber braid to an outer surface of only the waist portion by a second method that is different than the first method, the second method comprising applying a thermoset adhesive including a moisture cure material, a UV cure material, or a combination thereof, to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond the inner surface of the fiber braid to the outer surface of only the waist portion of the balloon, wherein the second method preserves the molecular orientation of the molecularly oriented high molecular weight polymer of the fiber braid.
Tilson teaches bonding (paragraph [0156]) an inner surface of fibers (figure 3B, item 86a and 86b; paragraph [0118]; paragraph [0157]: wherein the reinforcement fibers can be made of Dyneema) to an outer surface of the waist portion (narrowest portion of shell 678) of the balloon (figure 3B, item 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of adhesive used in the second method of Aggerholm in view of Forman to adhesively bond the inner surface of the fiber braid to an outer surface of the waist portion to be a UV cure material, as taught by Tilson, for the purpose of providing a more secure connection of the fibers to the balloon by enhancing adhesion (paragraph [0156] and [0158] of Tilson).
Aggerholm in view of Forman in view of Tilson fails to disclose after the waist portion of the balloon is bonded to the catheter shaft, bonding an inner surface of the fiber braid to an outer surface of only the waist portion by a second method that is different than the first method, the second method comprising applying a thermoset adhesive including a moisture cure material, a UV cure material, or a combination thereof, to only the exposed waist portion of the balloon, then moving the fiber braid back 
Timothy teaches applying an adhesive (paragraph [0050]: wherein the fibers can be bonded with adhesive to the ends of the balloon; see also claim 11 of Timothy) to only an exposed waist portion (end of balloon 10) of the balloon (figure 1B, item 10; paragraph [0050]) to adhesively bond an inner surface of the fiber braid (figure 1B, item 52 and 54; paragraph [0051]: wherein the fibers can be configured into a braid) to an outer surface of only the waist portion (paragraph [0050]: wherein the fibers can be adhesively bonded to the end of the balloon; see also claim 11 of Timothy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the thermoset adhesive in Aggerholm in view of Forman in view of Tilson to be applied to only an exposed waist portion of the balloon to adhesively bond an inner surface of the fiber braid to an outer surface of only the end portion, as taught by Timothy, for the purpose of allowing the balloon to expand without putting additional constraint on the balloon material (paragraph [0021] and [0050] of Timothy).
Examiner notes “after the waist portion of the balloon is bonded to the catheter shaft, bonding an inner surface of the fiber braid to an outer surface of only the waist portion by a second method that is different than the first method, the second method comprising applying a thermoset adhesive including a moisture cure material, a UV cure material, or a combination thereof, to only the exposed waist portion of the balloon, then moving the fiber braid back over the waist portion to adhesively bond the inner surface of the fiber braid to the outer surface of only the waist portion of the balloon” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Aggerholm in view of Forman in view of Tilson in view of Timothy is silent as to the entire process used to assemble/form the claimed catheter particularly moving the fiber braid back since both applicant’s end product and the prior art end product contain the waist portion of the balloon bonded to the catheter shaft using a first method and the inner surface of the fiber braid bonded to an outer surface of only the waist portion by a second method that is different than the first method, the second method comprising applying a thermoset adhesive to only the exposed waist portion of the balloon to adhesively bond an inner surface of the fiber braid to an outer surface of only the waist portion. Additionally both applicant’s and the prior art product comprise a balloon including a thermoplastic elastomer, a polymeric catheter shaft, and a fiber braid that includes a molecularly oriented high molecular weight polymer. MPEP 2113.
In regard to claim 13,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 11.
Aggerholm fails to disclose wherein the first method includes thermally bonding the outer surface of the polymeric catheter shaft to the inner surface of the waist portion.
Forman teaches wherein the first method includes thermally bonding (column 5, line 28-41 and column 7, line 53-66; Examiner notes as defined on page 10 of Applicant’s disclosure “thermally bond refers to the melting of materials or a portion thereof by applying heat, laser, welding or some combination thereof, to obtain a mixing or bonding of the materials at the material interface”) the outer surface of the polymeric catheter shaft (figure 2, item 18; column 3, line 64-68 and column 5, line 28-41; column 4, line 43-49) to the inner surface of the waist portion (figure 2, item 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding process of the first method used in Aggerholm to bond the inner surface of the waist portion to an outer surface of the catheter shaft to 
In regard to claim 14,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 13.
Aggerholm as modified by Forman in view of Tilson in view of Timothy teaches wherein the thermal bond (figure 2, item 36 of Forman) between the outer surface of the polymeric catheter shaft and the inner surface of the waist portion forms an interface comprising the thermoplastic elastomer of the balloon and a polymeric material of the polymeric catheter shaft (column 5, line 28-41 of Forman).
In regard to claim 15,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 13. Aggerholm as modified by Forman in view of Tilson in view of Timothy teaches wherein the thermoplastic elastomer of the balloon (paragraph [0032] of Aggerholm: wherein the balloon is formed of nylon and nylon is a thermoplastic) and a polymer of the polymeric catheter shaft (column 4, line 41-49 of Forman) have a common monomer (column 5, line 28-41 of Forman: wherein the balloon and shaft become fused and bonded to one another).
In regard to claim 21,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 4. Aggerholm as modified by Forman as modified by Tilson as modified by Timothy teaches wherein applying heat to thermally bond the inner surface of the waist portion to the outer surface of the catheter shaft while the fiber braid is withdrawn to expose the waist portion, and then moving the fiber braid back over the waist portion to adhesively bond the inner surface of the fiber braid to the outer surface of only the waist portion (see product by process analysis explanation detailed in claim 1 above) .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (U.S. PG publication 20150297871) in view of Forman (U.S. patent no 5267959) in view of Tilson (U.S. PG publication 20140066896) in view of Timothy (U.S. PG publication 20150209556) further in view of Horn (U.S. PG publication 20060008606).
In regard to claim 2,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 1.
Aggerholm in view of Forman in view of Tilson in view of Timothy fails to disclose further comprising disposing a first thermoplastic polyurethane coating between the fiber braid and an outer surface of the balloon.
Horn teaches further comprising disposing a first thermoplastic polyurethane coating (figure 4, item 124; paragraph [0046]; paragraph [0022]: wherein the matrix material is the same as the friction enhancing material 124; paragraph [0053]) between the fiber braid (figure 4, item 126; paragraph [0039]-[0040]) and an outer surface of the balloon (figure 4, item 122).

In regard to claim 3,
Aggerholm in view of Forman in view of Tilson in view of Timothy in view of Horn teaches the catheter of claim 2. 
Aggerholm in view of Forman in view of Tilson in view of Timothy fails to disclose further comprising disposing a second thermoplastic polyurethane coating along an outer surface of the fiber braid.
Horn teaches disposing a second thermoplastic polyurethane coating (see figure 5, item 128, and paragraph [0022]: wherein a matrix material is applied over the braid; paragraph [0046]; paragraph [0022]: wherein the matrix material is the same as the friction enhancing material 124; paragraph [0053]) along an outer surface of the fiber braid (figure 4, item 126; paragraph [0039]-[0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm in view of Forman in view of Tilson in view of Timothy to include disposing a second thermoplastic polyurethane coating along an outer surface of the fiber braid, as taught by Horn, for the purpose of providing the balloon with an exterior with good trackability, softness and low self adhesion ("non-blocking") after application (paragraph [0051] of Horn).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (U.S. PG publication 20150297871) in view of Forman (U.S. patent no 5267959) in view of Tilson (U.S. PG .
In regard to claim 6,
Aggerholm in view of Forman in view of Tilson in view of Timothy teaches the catheter of claim 1.
Aggerholm discloses wherein the balloon includes an inner layer and an outer layer (paragraph [0033]: wherein the balloon can be made of a plurality of layers).
Aggerholm in view of Forman in view of Tilson in view of Timothy is silent to wherein the balloon includes an inner layer formed of a poly(ether-block-amide) and an outer layer formed of a polyamide.
Chen teaches wherein the balloon (figure 2, item 10) includes an inner layer (figure 2, item 12) formed of a poly(ether-block-amide) and an outer layer (figure 2, item 14) formed of a polyamide (paragraph [0011]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm in view of Forman in view of Tilson in view of Timothy to include wherein the balloon includes an inner layer formed of a poly(ether-block-amide) and an outer layer formed of a polyamide, as taught by Chen, for the purpose of utilizing a balloon that has a good balance of physical properties (paragraph [0006] of Chen).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (U.S. PG publication 20150297871) in view of Forman (U.S. patent no 5267959) in view of Tilson (U.S. PG publication 20140066896) in view of Timothy (U.S. PG publication 20150209556) further in view of Laguna (U.S. PG publication 20040006359).
In regard to claim 10,

Aggerholm in view of Forman in view of Tilson in view of Timothy fails to disclose wherein the catheter shaft is a dual lumen catheter shaft.
Laguna teaches a catheter shaft (figure 2, item 110 and 108) is a dual lumen catheter shaft (see figure 2, item 110 and 108; paragraph [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm in view of Forman in view of Tilson in view of Timothy to include wherein the catheter shaft is a dual lumen catheter shaft, as taught by Laguna, for the purpose of implementing a catheter design that allows one lumen to provide communication between a balloon port and balloon and another lumen to accommodate a guidewire which can be useful in positioning the catheter (paragraph [0024] of Laguna).
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant argues on page 6 that no combination of Aggerholm, Forman, Tilson and Timothy appear to teach or suggest the claimed structure formed by the claimed process. Examiner respectfully disagrees. Examiner notes claims 1-7, 9-11, 13-15 and 21 are product claims, not process claims. As detailed above Examiner has demonstrated that the newly added process limitations are product by process limitations since the end product of the instant invention is the same as or obvious from the end product of Aggerholm in view of Forman in view of Tilson in view of Timothy even though the prior product was made by a different process. See MPEP 2113. Applicant argues there is nothing in Aggerholm to suggest the reinforcement member being removed from the waist portion of the balloon while the balloon is heat bonded to the catheter shaft. As noted above the resulting product i.e. structure of Aggerholm in view of Forman in view of Tilson in view of Timothy is the same as the structure of the instant invention .
Applicant argues on page 7 that Tilson fails to teach bonding the inner surface of the fibers to the outer surface of the waist portion. Examiner respectfully disagrees. As detailed above Aggerholm discloses bonding the inner surface of the fibers to the outer surface of the waist portion. Tilson teaches using a thermoset adhesive to bond the fibers to the balloon as supported in paragraph [0156] of Tilson. As detailed above the type of adhesive in Aggerholm used to bond the fibers to the balloon would be modified in view of Tilson to be a thermoset adhesive. Applicant argues that Tilson does not appear to teach any embodiments in which the adhesive is applied to the exposed waist of the balloon and the fiber braid is then moved over the waist portion. Examiner respectfully disagrees. The adhesive in Tilson is applied to the exposed waist portion via the reinforcement member. Additionally moving the fiber braid over the waist portion as explained above is a product by process limitation and not cited as being taught by Tilson alone.
Applicant argues on page 8 that Timothy provides no details of how the ends of the fibers are to be attached to the balloon ends or catheter. As noted above since the resulting product of Aggerholm in view of Forman in view of Tilson in view of Timothy is the same as the product of the instant invention, the process by which the invention is made does not distinguish the instant invention over the prior art.
Applicant argues on page 8 that independent claim 11 has been amended similar to claim 1 and is therefore allowable. See response to arguments pertaining to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.